


110 HR 2428 IH: To enhance the efficiency of bioenergy and biomass

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2428
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Edwards (for
			 himself, Mr. Lampson, and
			 Mr. Costa) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To enhance the efficiency of bioenergy and biomass
		  research and development programs through improved coordination and
		  collaboration between the Department of Agriculture, the Department of Energy,
		  and land-grant colleges and universities, and for other
		  purposes.
	
	
		1.Biofuels research
			 initiative
			(a)Short
			 titleThis section may be cited as the Biofuels Research
			 Initiative Act of 2007.
			(b)Research,
			 extension, and educational programs on biobased energy technologies and
			 productsTitle IX of the Farm Security and Rural Investment Act
			 of 2002 (7 U.S.C. 8101 et seq.) is amended by adding at the end the
			 following:
				
					9011.Research,
				extension, and educational programs on biobased energy technologies and
				products
						(a)PurposesThe
				purposes of the programs established under this section are—
							(1)to enhance
				national energy security through the development, distribution, and
				implementation of biobased energy technologies;
							(2)to promote
				diversification in, and the environmental sustainability of, agricultural
				production in the United States through biobased energy and product
				technologies;
							(3)to promote
				economic diversification in rural areas of the United States through biobased
				energy and product technologies; and
							(4)to enhance the
				efficiency of bioenergy and biomass research and development programs through
				improved coordination and collaboration between the Department of Agriculture,
				the Department of Energy, and the land-grant colleges and universities.
							(b)DefinitionsIn
				this section:
							(1)Land-grant
				colleges and universitiesThe term land-grant colleges and
				universities means—
								(A)1862 Institutions
				(as defined in section 2 of the Agricultural Research, Extension, and Education
				Reform Act of 1998 (7 U.S.C. 7601));
								(B)1890 Institutions
				(as defined in section 2 of that Act) and West Virginia State College;
				and
								(C)1994 Institutions
				(as defined in section 2 of that Act).
								(2)SecretaryThe
				term Secretary means the Secretary of Agriculture.
							(c)EstablishmentTo
				carry out the purposes described in subsection (a), the Secretary shall
				establish programs under which—
							(1)the Secretary shall provide grants to the
				lead land grant university for each of the regional consortiums with the lead
				university selected based on criteria in subsection (e); and
							(2)the consortium
				shall use the grants in accordance with this section.
							(d)Grants to a
				consortiumThe Secretary
				shall use amounts made available for a fiscal year under subsection (j) to
				provide a grants in equal amounts to the lead land grant university for each of
				the regional consortiums with the lead university selected based on criteria in
				subsection (e):
						(e)Criteria for
				consortium membershipTo be a member of a consortium, a
				university must have the following attributes:
							(1)Demonstrated
				history, capability and intellectual property in germplasm development,
				including but not limited to genetics, plant breeding, and molecular
				techniques.
							(2)Production
				logistics, including but not limited to cropping systems, harvesting
				technologies, storage technologies, and transportation systems.
							(3)Economic and policy
				analysis, including but not limited to probabilistic forecasts, economic
				feasibility, and business plans.
							(4)Environmental
				assessment, including but not limited to life-cycle analysis, climate change
				assessment, air quality, and water use evaluations of bioenergy production
				systems.
							(5)Facilities,
				including but not to facilities for genomics, plant breeding, crop production,
				crop processing, equipment design and fabrication, equipment testing, and
				environmental testing.
							(6)Academic and
				research capabilities in plant science, agronomy, soil science, plant
				physiology, plant pathology, entomology, engineering, agricultural engineering,
				and agricultural economics.
							(7)Management
				capabilities in academics, research administration, intellectual property
				development, contract management, Federal procurement, and agricultural
				technology transfer.
							(f)Regional
				consortium groupsEach of the
				following shall be considered a regional consortium group for the purposes of
				this Act:
							(1)North-central
				consortiumA north-central university consortium for the region
				composed of the States of Illinois, Indiana, Iowa, Minnesota, Montana,
				Nebraska, North Dakota, South Dakota, Wisconsin, and Wyoming.
							(2)Southeastern
				consortiumA southeastern university consortium for the region
				composed of—
								(A)the States of
				Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South
				Carolina, Tennessee, and Virginia;
								(B)the Commonwealth
				of Puerto Rico; and
								(C)the United States
				Virgin Islands.
								(3)South-central
				consortiumA south-central university consortium for the region
				composed of the States of Arkansas, Colorado, Kansas, Louisiana, Missouri, New
				Mexico, Oklahoma, and Texas.
							(4)Western
				consortiumA western university consortium for the region
				composed of—
								(A)the States of
				Alaska, Arizona, California, Hawaii, Idaho, Nevada, Oregon, Utah, and
				Washington; and
								(B)territories and
				possessions of the United States (other than the territories referred to in
				subparagraphs (B) and (C) of paragraph (2)).
								(5)Northeastern
				consortiumA northeastern university consortium for the region
				composed of the States of Connecticut, Delaware, Massachusetts, Maryland,
				Maine, Michigan, New Hampshire, New Jersey, New York, Ohio, Pennsylvania, Rhode
				Island, Vermont, and West Virginia.
							(g)Use of
				funds
							(1)University
				consortiumOf the funds made available for a fiscal year to a
				consortium under subsection (d), the consortium member shall use not more than
				25 percent of the amount for administration to support excellence in science,
				engineering, and economics at each regional consortium to promote the purposes
				described in subsection (a) through each applicable State agricultural
				experiment station, cooperative extension services, and relevant educational
				programs of the regional consortium member.
							(2)Grants to
				land-grant colleges and universitiesEach regional university
				consortium shall use the funds that remain available for a fiscal year after
				expenditures made under paragraph (1) to provide competitive grants to
				Agricultural and Land Grant colleges and universities in the region of the
				consortium as follows:
								(A)Not less than 30 percent of the funds to
				conduct, consistent with the purposes described in subsection (a),
				multi-institutional and multi-State research, extension, and educational
				programs on technology development.
								(B)Not less than 30 percent of the funds to
				conduct, consistent with the purposes described in subsection (a),
				multi-institutional and multi-State integrated research, extension, and
				educational programs on technology implementation.
								(3)Indirect
				costsA university consortium may not recover the indirect costs
				of making grants under paragraph (2) to other land-grant colleges and
				universities.
							(h)PlanSubject
				to the availability of funds under subsection (j), each university consortium,
				in cooperation with other land-grant colleges and universities and private
				industry in accordance with paragraph (2), shall jointly develop and submit to
				the Secretary, for approval, a plan for addressing at the State and regional
				levels the bioenergy, biomass, and gasification research priorities of the
				Department of Agriculture and the Department of Energy for making grants under
				paragraphs (1) and (2) of subsection (e).
						9012.Bio Energy
				Consortium
						(a)EstablishmentThe Secretary of Agriculture shall
				establish a Bio Energy Consortium led by 5 universities selected by the
				Secretary that meet criteria of excellence across a wide range of expertise,
				experience, and reputation. These universities shall have responsibility for
				regional and disciplinary organization across the United States to identify
				talents and expertise that contributes to advancing biomass for energy and
				incorporate teams to address priority issues and to accelerate biomass for
				energy technologies. The lead universities are responsible for avoiding
				redundancy, bringing the best science to address issues and developing an
				integrated nationwide program. Identification of the best science for selected
				areas of research may be structured under a peer review competitive process
				developed by the 5 lead universities.
						(b)External
				advisory groupThe Bio Energy
				Consortium and each of the 5 lead universities selected under subsection (a)
				shall each—
							(1)be advised by
				external advisory group selected by the regional consortium and be comprised of
				stakeholders in the region and that have broad range of expertise; and
							(2)submit an annual
				report to the advisory group defining the research, extension, and teaching
				programs and accomplishments during of each entity submitting a report during
				the year for which the report is submitted.
							(c)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $50,000,000 for each of fiscal years 2008
				through 2017.
						
			
